Citation Nr: 9903548	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  94-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active duty from June 1969 to June 1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1992 rating decision of the 
RO in St. Paul, Minnesota, which denied, inter alia, the 
veteran's claim for service connection for hearing loss.  The 
veteran time appealed that determination to the Board.

This matter previously was before the Board.  In April 1996, 
the Board denied a claim for service connection for 
hypertension; that claim is no longer before the Board.  
However, in April 1996, the Board also remanded the claim for 
service connection for hearing loss for necessary 
development, to include having the veteran undergo 
examination by an otolaryngologist.  As the requested 
development has been completed, and the denial of the claim 
continued, the hearing loss claim is again before the Board 
for appellate consideration.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently suffers of any current hearing loss.


CONCLUSION OF LAW

The veteran's claim for service connection for a hearing loss 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).  Regulations provide that service connection 
may also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  

However, the threshold issue in the present case on appeal is 
whether the veteran has presented a well-grounded claim for 
service connection for a hearing loss.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Slater v. Brown, 9 
Vet. App. 240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 
568 (1996) (en banc);Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, as appropriate), and of a nexus between the in-
service injury or disease and the current disability 
(generally, medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  See also Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition 
currently.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

The veteran's service medical records show no complaint or 
treatment for hearing loss in service.  On entry examination 
in May 1969, the veteran gave a history of ear, nose, or 
throat trouble, and "running ears," as well as a history of 
otitis medial in childhood, without sequelae.  Audiometer 
testing revealed thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-
0
LEFT
-5
-5
-5
-
0

Speech audiometry testing was not performed in service.  

In May 1969, the veteran was seen for complaints of headache, 
sore throat, and ear pain.  Hearing loss was neither reported 
nor diagnosed.  Additional pertinent treatment is not 
indicated for the remainder of the veteran's service. 

On separation examination in June 1972, the examiner noted no 
significant or interval history, and no defects or pertinent 
diagnoses.  Audiometer testing revealed pure tone thresholds, 
in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
5
15
15
LEFT
25
10
0
10
5

The veteran's discharge was effective in June 1972.  

Subsequent to the veteran's separation from service, VA 
medical reports for psychiatric hospitalization, dated from 
July 1992 to October 1992, contain a notation that the 
veteran denied having decreased hearing.  Additional VA 
treatment records, dated from October 1992 to June 1994, show 
treatment for tension and post-traumatic headaches, with an 
occasional reference to hearing difficulty.  Specifically, 
and in pertinent part, on VA medical examination in April 
1994, the veteran reported hearing problems and earaches.  An 
undated VA neurology service report, associated with records 
dated in February and March 1994, shows treatment for tension 
and post-traumatic headaches, as well as an assessment of 
right ear sensorineural hearing loss.  It was felt that the 
veteran may benefit from an audiometry evaluation.  

On VA authorized audiologic evaluation in February 1995, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
10
-
15
LEFT
-
15
15
-
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The veteran reported a history of left tympanic membrane 
perforation, with surgical repair.  The examiner noted that 
while the veteran's initial responses to pure tones were 
inconsistent and elevated, the final data suggested hearing 
within normal limits bilaterally.  Speech recognition was 
also thought to be normal.  It was felt that the veteran 
should have minimal or no communication problems, although he 
reports some hearing difficulty and tinnitus.  

In April 1996, the Board remanded the hearing loss claim to 
the RO.  In connection with that remand, the veteran 
underwent VA authorized audiological evaluation in June 1996.  
Pure tone thresholds, in decibels, were as follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
15
10
20
LEFT
-
15
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
examiner noted normal hearing, with no suggestion of 
significant abnormalities.  

The Board acknowledges, as it did, by inference, in its April 
1996 remand, that the a comparison of the veteran's entrance 
and separation audiometry results seems to suggest some 
decrease in hearing acuity during service.  That fact 
notwithstanding, however, the veteran's current claim for 
service connection for hearing loss is not plausible because 
there simply is no medical evidence establishing that he 
currently suffers hearing loss; as such, there simply is no 
current disability upon which to predicate a grant of service 
connection.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
In the instant case, however, none of the audiological 
evaluations of record reveal that the veteran has hearing 
loss in either ear meeting the criteria for a hearing loss 
disability pursuant to section 3.385.  Indeed, the report of 
audiological evaluations conducted since the veteran's 
discharge from service-in February 1995, and, pursuant to 
the Board's April 1996 remand, in June 1996-reveals no 
objectively established hearing loss whatsoever.  See Hensley 
v. Brown, 5 Vet. App. 155, 157-8 (1998) ("the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss.").  While a an 
undated VA neurological report includes an assessment of 
"right ear sensorineural hearing loss," such assessment is 
not supported by audiological findings; hence, such 
assessment cannot constitute persuasive evidence of a current 
hearing loss disability as defined by section 3.385, 
particularly given the recent findings reflecting normal 
hearing.  Furthermore, the veteran has not presented, or 
indicated the existence of, any audiological evidence of 
current hearing loss disability for VA purposes.  
In the absence of evidence of the currently claimed 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran may well believe that he has a current 
hearing loss that should be service connection, he cannot 
meet his initial burden of submitting a well-grounded claim 
by relying on his own assertions and opinions regarding an 
opinion on a medical issues.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As a layperson without the appropriate 
medical training and expertise, he is not competent to render 
an opinion on a medical matter, such as the existence or 
etiology of a current disability.  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 
A well-grounded claim requires more than mere allegations; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

In view of the foregoing, the Board must conclude that the 
veteran has not met his burden of presenting a plausible 
claim for service connection for hearing loss.  As such, the 
VA is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the appellant's claim of entitlement to service 
connection for hearing loss.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997). 

Although the RO did not specifically deny the claim as not 
well grounded, where, as here, an "RO does not specifically 
address the question whether a claim is well grounded, but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  The Board also notes that the RO 
notified the veteran of the legal requirement of submitting a 
well-grounded claim in the April 1993, Statement of the Case 
(SOC), and November 1993, and March 1998 Supplemental 
Statements of the Case (SSOCs), and of the need to submit 
evidence showing the current disability and that it is 
possibly related to service.  Thus, the duty to inform the 
veteran of the evidence necessary to complete his application 
for service connection has been met.  See 38 U.S.C.A. 
§ 5103(a) (1991); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for hearing loss is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 8 -


